Name: Commission Regulation (EEC) No 4028/88 of 21 December 1988 on arrangements for imports into Spain of certain textile products (category 100) originating in South Korea
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Europe;  Asia and Oceania
 Date Published: nan

 No L 355/28 Official Journal of the European Communities 23. 12. 88 COMMISSION REGULATION (EEC) No 4028/88 of 21 December 1988 on arrangements for imports into Spain of certain textile products (category 100) originating in South Korea (EEC) No 2540/88 as well as during the period between 19 October 1988 and the entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2995/88 (2), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into Spain of textile products of category 100 specified in the Annex hereto and originating in South Korea exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, South Korea was notified on 19 July 1988 of a request for consul ­ tations ; Whereas, pending the outcome of the requested consul ­ tations, imports into Spain were made subject to a provisional quantitative limit for the period 19 July to 18 October 1988 by Commission Regulation (EEC) No 2540/88 (3) ; ¢ Whereas in consultations held on 18 October 1988 , it was agreed that imports of the textile products in question should be subject to quantitative limits for the years 1988 to 1991 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from South Korea between 1 January 1988 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1988 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from South Korea before the date of entry into force of Regulation Article 1 Without prejudice to the provisions of Article 2, imports into Spain of the category of products originating in South Korea and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from South Korea to Spain before the date of entry into force of Regulation (EEC) No 2540/88 as well as during the period between 19 October 1988 and the entry into force of this Regulation, not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place as specified above. 2 . Imports of products as referred to in Article 1 shipped from South Korea to Spain during the period of application of Regulation (EEC) No 2540/88 as well as from the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products as referred to in Article 1 shipped from South Korea to Spain on or after 1 January 1988 and released for free circulation, shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from South Korea before the entry into force of Regulation (EEC) No 2540/88 as well as during the period between 19 October 1988 and the entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1991 . (') OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 270, 30 . 9 . 1988, p. 64. 0 OJ No L 223, 13 . 8 . 1988, p. 11 . 23. 12. 88 Official Journal of the European Communities No L 355/29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988 . For the Commission Willy DE CLERCQ Member of the Commission ANNEX Category CN code Description Thirdcountry Units Member State Quantitative limits 100 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials South Korea tonnes ES 1988 : 480 (l) 1989 : 509 1990 : 539 1991 : 572 (') An additional quantity of 30 tonnes is available for 1988 only.